Exhibit 10.3

GUARANTY OF RECOURSE CARVEOUTS

THIS GUARANTY OF RECOURSE CARVEOUTS (this “Guaranty”) is made as of September 2,
2016, by CITY OFFICE REIT OPERATING PARTNERSHIP, L.P., a Maryland limited
partnership (“Guarantor”), in favor of BANKUNITED, N.A., national banking
association, having an office at 7815 NW 148th Street, Miami Lakes, Florida
33016 (the “Bank”).

R E C I T A L S:

WHEREAS, contemporaneously herewith, Bank is making a loan to, among others, CIO
RESEARCH COMMONS, LLC, a Delaware limited liability company, CIO TECHNOLOGY
POINT I & II, LLC, a Delaware limited liability company and CIO UNIVERSITY TECH,
LLC, a Delaware limited liability company (each and collectively, with their
successors and assigns, “Borrower”) in the principal amount of $30,875,000.00
(the “Loan”), which Loan is evidenced by that certain Promissory Note, dated of
even date herewith, made by Borrower, as maker, in favor of Bank, as payee
(together with all extensions, renewals, modifications, substitutions and
amendments thereof, the “Note”) and a Loan Agreement dated of even date herewith
(the “Loan Agreement”);

WHEREAS, the Loan and related obligations are secured by, among other things,
that a Mortgage, Assignment of Leases and Rents and Profits, Security Agreement
and Fixture Filing (each such mortgage, together with all extensions, renewals,
modifications, substitutions and amendments thereof, the “Mortgage”), from each
Borrower and granting Bank, for itself and as agent for affiliated hedging
counterparties, a first priority lien on that certain real property as more
particularly described on Exhibit “A” to each Mortgage (the “Premises”),
together with the buildings and other improvements located thereon (the
“Improvements”); and together with the Premises, collectively, the “Project”);
and

WHEREAS, Bank requires as a condition to the making of the Loan that Guarantor
shall have executed and delivered this Guaranty for the benefit of Bank.

NOW, THEREFORE, in consideration of the premises and other good and valuable
consideration, the receipt of which is hereby acknowledged, and in order to
induce Bank to make the Loan to Borrower, Guarantor hereby represents and
warrants, as of the date hereof, and covenants to the Bank as follows:

1. Authorization and Enforceability of Loan Documents. The Loan Agreement, Note,
the Mortgage, any indemnification agreement relating to compliance with the
Environmental Indemnity Agreement dated of even date herewith given by Borrower
and Guarantor in favor of Bank (a “Environmental Indemnity Agreement”) and all
of the other documents executed and delivered by Borrower in connection with the
Loan (collectively, the “Loan Documents”) have been duly authorized and executed
by Borrower and are legal, valid and binding instruments, enforceable against
Borrower in accordance with their respective terms, subject to the effect of
bankruptcy, insolvency, reorganization, moratorium or other legal or equitable
principles now or hereafter in effect generally affecting creditors’ rights and
remedies.



--------------------------------------------------------------------------------

2. Limited Guaranty. Guarantor hereby unconditionally guarantees, on a joint and
several basis with all Other Guarantors (as hereafter defined), payment of, and
agrees to protect, defend, indemnify and hold harmless Bank for, from and
against any and all loss, damage, cost, expense, liability, fine, penalty, court
costs, judgment, claim or other obligation which may be suffered by or incurred
by Bank (including attorneys’ fees and costs reasonably incurred), as well as
the payment of all Enforcement Costs (as hereafter defined) arising out of or in
connection with the following:

(i) fraud or material misrepresentation by or on behalf of Borrower or
Guarantor, or any of their agents or representatives, in connection with the
Loan;

(ii) the gross negligence, willful misconduct or commission of a criminal act by
Borrower or Guarantor, or any of their agents or representatives, in connection
with the Loan;

(iii) the breach of any material representation, warranty, covenant or
indemnification provision by Borrower or Guarantor in any Environmental
Indemnity Agreement or in the Mortgage or the Loan Agreement concerning any
Environmental Laws and any indemnification of Bank with respect thereto in the
Mortgage;

(iv) the removal or disposal of any portion of the Project (as such term is
defined in the Loan Agreement) by Borrower or any Affiliate (as defined in the
Loan Agreement) of Borrower or Guarantor, or any Person (as defined in the Loan
Agreement) acting at the direction of Borrower or Guarantor after an Event of
Default (as defined in any Loan Document) in violation of the Loan Documents;

(v) the misapplication or conversion by Borrower of (A) any insurance proceeds
paid by reason of any loss, damage or destruction to all or any part of the
Project, (B) any awards or other amounts received in connection with the
condemnation of all or any part of the Property, (C) any rents following an
Event of Default (as defined in any Loan Document); or (D) any proceeds of any
cash collateral disbursed under any cash collateral agreement;

(vi) failure to use Loan proceeds to pay charges for labor or materials or other
charges that can create liens on all or any part of the Property, subject to
Borrower’s right to contest the amount or validity of any such charges or liens
in accordance with the terms and conditions of the Loan Agreement;

(vii) any security deposits, advance deposits or any other deposits collected
with respect to the Project which are not delivered to Bank upon a foreclosure
of the Project or any conveyance of the Project by deed-in-lieu thereof, except
to the extent any such security deposits were applied in accordance with the
terms and conditions of any Lease (as defined in the Loan Agreement) prior to
the occurrence of the “Event of Default” under the applicable Loan Document that
gave rise to such foreclosure or action in lieu thereof; or

(viii) any shortfall in insurance deductibles payable by Borrower under any
insurance policy required under Section 8.1 of the Loan Agreement.



--------------------------------------------------------------------------------

3. Exceptions; Full Recourse. Notwithstanding the foregoing or anything to the
contrary contained in this Guaranty, or the other the Loan Documents the
limitation in Section 2 of this Guaranty shall be null and void and completely
inapplicable and Guarantor shall be fully and personally liable (jointly and
severally with all Guarantors, the Borrower and all Other Guarantors with
respect thereto) for the payment and performance of all Debt (as defined in the
Loan Agreement), including, without limitation, all outstanding principal due in
respect of the Loan, all accrued interest thereon, and all other amounts,
obligations or liabilities of Borrower to Bank under the Loan Documents, as well
as the payment of all Enforcement Costs, upon the occurrence of any of the
following events:

(i) The breach of any condition, covenant, agreement or obligation in Article
VII of the Loan Agreement;

(ii) If Borrower shall (A) voluntarily commence a case under any applicable
bankruptcy, insolvency, creditors’ rights or other similar law now or hereafter
in effect (collectively, the “Insolvency Laws”), (B) voluntarily make any
assignment for the benefit of creditors under any Insolvency Law, or (C) become
the debtor in or subject of any involuntary case or proceeding under any
Insolvency Law and any such case or proceeding shall have been facilitated,
coordinated and/or directed by Borrower, Guarantor, any Other Guarantor or any
Affiliate or principal of Borrower, Guarantor or any Other Guarantor and/or in
any such involuntary case or proceeding involving Borrower, Borrower shall
consent to the entry of an order for relief or to the appointment of or taking
possession by a receiver, liquidator, assignee, trustee, custodian, sequestrator
(or other similar official) of Borrower or of any substantial part of Borrower’s
property;

(iii) If Guarantor shall (A) voluntarily commence a case under any applicable
Insolvency Laws, (B) voluntarily make any assignment for the benefit of
creditors under any Insolvency Law, or (C) become the debtor in or subject of
any involuntary case or proceeding under any Insolvency Law if such case or
proceeding shall have been facilitated, coordinated and/or directed by
Guarantor, or any Affiliate or principal of Guarantor or Borrower and/or in any
such involuntary case or proceeding involving Guarantor, Guarantor shall consent
to the entry of an order for relief or to the appointment of or taking
possession by a receiver, liquidator, assignee, trustee, custodian, sequestrator
(or other similar official) of Guarantor or of any substantial part of
Guarantor’s property;

(iv) If Guarantor (or any Person comprising Guarantor) or Borrower, in
connection with any enforcement action or exercise or assertion of any right or
remedy by or on behalf of Bank under or in connection with this Guaranty, the
Note, the Mortgage, any other Loan Document, seeks a defense, judicial
intervention or injunctive or other equitable relief of any kind or asserts in a
pleading filed in connection with a judicial proceeding any defense of Borrower
against Bank, or any right in connection with any security for the Loan, which
the court in any such action or proceeding determines that Borrower’s defense or
such request for judicial intervention or injunctive or other equitable relief
was asserted in bad faith, or

(v) Borrower, Guarantor or any Other Guarantor contests or opposes any motion
made by Bank to obtain relief from the automatic stay or seeks to reinstate the
automatic stay in the event of any federal or state bankruptcy or insolvency
proceeding involving Borrower.



--------------------------------------------------------------------------------

4. Definitions. For purposes hereof the following terms shall have the meanings
ascribed thereto:

“Enforcement Costs” shall mean any and all reasonable out of pocket expenses
that may be actually paid or incurred by Bank in the collection of all or any
portion of Guarantor’s obligations hereunder or the exercise or enforcement of
any one or more of the other rights, powers, privileges, remedies and interests
of the Bank under the Loan Documents, or under this Guaranty, including, without
limitation, reasonable attorneys’ fees, irrespective of the manner or success of
any such collection, exercise or enforcement, and whether or not such expenses
constitute part of the Borrower’s obligations.

“Environmental Law” shall mean any present and future federal, state and local
laws, statutes, ordinances, rules, regulations and the like, relating to the
safety, welfare and protection of human health or the environment, relating to
any Hazardous Materials (as defined in the Mortgage), relating to liability for
or costs of other actual or threatened danger to the safety, welfare or human
health or the environment and includes, but is not limited to, the following
statutes, as amended, any successor thereto, and any regulations promulgated
pursuant thereto, and any state or local statutes, ordinances, rules,
regulations and the like addressing similar issues: the Comprehensive
Environmental Response, Compensation and Liability Act of 1980, as amended (as
amended, including, without limitation, the Superfund Amendments and
Reauthorization Act of 1986, “CERCLA”), 42 U.S.C. §9601 et seq.; the Emergency
Planning and Community Right-to-Know Act of 1986; the Hazardous Substances
Transportation Act; the Resource Conservation and Recovery Act (including but
not limited to Subtitle I relating to underground storage tanks); the Solid
Waste Disposal Act; the Clean Water Act; the Clean Air Act; the Toxic Substances
Control Act; the Safe Drinking Water Act; the Occupational Safety and Health
Act; the Federal Water Pollution Control Act; the Federal Insecticide, Fungicide
and Rodenticide Act; the Endangered Species Act; the National Environmental
Policy Act; and the River and Harbors Appropriation Act. The term “Environmental
Law” also includes, but is not limited to, any present and future federal, state
and local laws, statutes ordinances, rules, regulations and the like,
conditioning transfer of property upon a negative declaration or other approval
of a governmental authority of the environmental condition of the Property;
requiring notification or disclosure of releases of Hazardous Materials or other
environmental condition of the Project or any governmental authority or other
Person, whether or not in connection with transfer of title to or interest in
property; imposing conditions or requirements in connection with permits or
other authorization for lawful activity; relating to nuisance, trespass or other
causes of action related to the Property; and relating to wrongful death,
personal injury, or property or other damage in connection with any physical
condition or use of the Property.

“Other Guarantor” shall mean any Person executing a guaranty (other than this
Guaranty) in favor of Bank, if any.



--------------------------------------------------------------------------------

5. Unconditional Guaranty. This Guaranty is an absolute, unconditional, present
and continuing guaranty of payment and performance and not of collection and is
in no way conditioned or contingent upon any attempt to enforce any of Bank’s
rights against Borrower or to collect from the Borrower or upon any other
condition or contingency. Bank shall have the right to proceed against Guarantor
immediately upon any “Event of Default” under any Loan Document, in each case,
without taking any prior action or proceeding to enforce any of the Loan
Documents, or for the liquidation or foreclosure of any security Bank at any
time holds pursuant thereto. Guarantor hereby subordinates to the rights of Bank
hereunder any claim (within the meaning of 11 U.S.C. § 101) which Guarantor may
have against Borrower arising from a payment made by Guarantor under this
Guaranty and, except as set forth in Section 9 hereof, agrees not to assert or
take advantage of any subrogation rights of Guarantor or any right of Guarantor
to proceed against Borrower, Guarantor or any Other Guarantor for
reimbursement. It is expressly understood that the waivers and agreements of
Guarantor constitute additional and cumulative benefits given to Bank for its
security and as an inducement for its extension of credit to Borrower. Bank may
at any time and from time to time take any and/or all actions and enforce all
rights and remedies available to it hereunder or under applicable law to collect
from Guarantor any amounts then due and payable hereunder by Guarantor and/or to
cause Guarantor to fulfill his, her or its obligations hereunder.
Notwithstanding anything to the contrary in this Guaranty, the Note, or any of
the other Loan Documents, Bank shall not be deemed to have waived any right
which either of them may have under Section 506(a), 506(b), 1111(b) or any other
provisions of the Bankruptcy Code to file a claim for the full amount of the
Debt or to require that all collateral shall continue to secure all of the Debt
owing to Bank in accordance with the Loan Documents.

6. Liability Unimpaired. No Guarantor’s liability hereunder shall in any way be
limited or impaired by, and Guarantor hereby consents to and agrees to be bound
by, any amendment or modification of the provisions of any of the Loan Documents
(except to the extent expressly set forth in such amendment or modification) or
any other instrument or agreement made to or with Bank by Borrower or Guarantor,
or any Person who succeeds Borrower as owner of all or part of the Project prior
to foreclosure of the Mortgage or exercise of any power of sale contained
therein. In addition, no Guarantor’s liability hereunder shall in any way be
limited or impaired by (i) any extensions of time for performance required by
any of said documents, (ii) any sale, assignment or foreclosure of the Note or
Mortgage or any sale or transfer of all or part of the property covered by the
Mortgage, (iii) any exculpatory provision in any of said documents limiting
Bank’s recourse to the Projector to any other security, or limiting Bank’s
rights to a deficiency judgment against Borrower, (iv) the release of Borrower,
Guarantor, any Other Guarantor or any other Person from performance or
observance of any of the agreements, covenants, terms or conditions contained in
any of said documents for any reason, including by the applicable Bank’s
election, by operation of law or otherwise, (v) the release or substitution in
whole or in part of any security for the Loan, (vi) Bank’s failure to record the
Mortgage or file any UCC financing statements (or the improper recording or
filing of any thereof) or to otherwise perfect, protect, secure or insure any
security interest or lien given as security for the Loan, (vii) the invalidity,
irregularity or unenforceability, in whole or in part, of any of the Loan
Documents, this Guaranty or any other instrument or agreement executed or
delivered to Bank in connection with the Loan, except to the extent that there
is a final adjudication by a court of competent jurisdiction of a valid defense
to Borrower’s obligations under the Loan Documents to payment of the Debt,
(viii) the inaccuracy of any of the



--------------------------------------------------------------------------------

representations and warranties made by Borrower in the Loan Agreement, the
Mortgage, the other Loan Documents or any disbursement certificates or requests
for disbursements made under the Loan Agreement, or (x) any other action or
circumstance whatsoever that constitutes, or might be construed to constitute, a
legal or equitable discharge or defense (except full payment and satisfaction)
of Borrower for its obligations under any of the Loan Documents or of Guarantor
under this Guaranty; and, in any such case, whether with or without notice to
Guarantor and with or without consideration.

7. Preservation of Loan Documents and. Guarantor will cause Borrower to maintain
and preserve the enforceability of the Loan Documents as the same may be
modified and will not permit Borrower to take or to fail to take actions of any
kind which might be the basis for a claim that Guarantor has a defense to
Guarantor’s obligations hereunder.

8. Reserved.

9. Payments; Certain Waivers. Guarantor (i) waives any right or claim of right
to cause a marshalling of Borrower’s assets or to cause Bank to proceed against
any of the security for the Debt, including, without limitation, the Loan, the
Obligations or the other obligations guaranteed hereby before proceeding against
Guarantor, (ii) agrees that any payments required to be made by Guarantor
hereunder shall become due on demand in accordance with the terms of Section 2
(and if applicable Section 3) hereof and without presentment to Borrower or
Guarantor, demand for payment or protest, or notice of non-payment or protest,
and (iii) except as hereinafter provided, expressly waives and relinquishes all
rights and remedies accorded by applicable law to guarantors. Without limiting
the generality of the foregoing, Guarantor hereby waives all rights (x) to
participate in any claim or remedy Bank may now or hereafter have against
Borrower or in any collateral which Bank, now has or hereafter may acquire for
the obligations guaranteed hereby and (y) except as provided below, to
contribution, indemnification, set-off, exoneration or reimbursement, whether
from Borrower, any Other Guarantor, or any other Person now or hereafter
primarily or secondarily liable for any of Borrower’s obligations to Bank, and
whether arising by contract or operation of law or otherwise by reason of
Guarantor’s execution, delivery or performance of this Guaranty. Notwithstanding
anything to the contrary contained herein or in any other Loan Documents,
Guarantor shall not waive, and hereby retains, all rights of subrogation,
contribution, indemnification, set-off or reimbursement against Borrower or any
Other Guarantor that Guarantor may have (the “Undersigned’s Rights”); provided
however that (i) this Guaranty shall neither be contingent upon the existence of
the Undersigned’s Rights nor subject to any claims or defenses whatsoever which
may be asserted in connection with the enforcement or attempted enforcement of
the Undersigned’s Rights including, without limitation, any claim that the
Undersigned’s Rights were abrogated by any acts of Bank, and (ii) until the Debt
and all other amounts guaranteed hereunder (including, without limitation, the
Loan and the other Obligations) shall have been paid in full or until the
Guarantor is otherwise released from its obligations under this Guaranty,
Guarantor hereby postpones and subordinates (A) the exercise of any and all of
the Undersigned’s Rights to Bank’s rights against Guarantor under this Guaranty,
against Borrower under any of the Loan Documents, or any Other Guarantor and
(B) any of the Undersigned’s Rights to any collateral securing the Debt,
including, without limitation, the Loan. Notwithstanding anything to the
contrary contained herein, except during the existence of an Event of Default,
Guarantor shall be entitled to receive and retain indirect distributions from
Borrower made in accordance with the terms and conditions of the Borrower’s
organizational documents and otherwise permitted under the Loan Agreement.



--------------------------------------------------------------------------------

10. Reinstatement. This Guaranty shall continue to be effective, or be
reinstated automatically, as the case may be, if at any time payment, in whole
or in part, of any of the obligations guaranteed hereby is rescinded or
otherwise must be restored or returned by Bank (whether as a preference,
fraudulent conveyance or otherwise) upon or in connection with the insolvency,
bankruptcy, dissolution, liquidation or reorganization of Borrower, any Other
Guarantor or any other Person, or upon or as a result of the appointment of a
receiver, intervenor or conservator of, or trustee or similar officer for,
Borrower, any Other Guarantor or any other Person or for a substantial part of
Borrower’s, any Other Guarantor’s or any of such other Person’s property, as the
case may be, or otherwise, all as though such payment had not been
made. Guarantor further agrees that in the event any such payment is rescinded
or must be restored or returned, all reasonable out of pocket costs and expenses
(including, without limitation, reasonable legal fees and expenses) actually
incurred by or on behalf of Bank in defending or enforcing such continuance or
reinstatement, as the case may be, shall constitute Enforcement Costs, the
payment of which is guaranteed by Guarantor pursuant to Section 2 (and, if
applicable Section 3) above.

11. Litigation, Compliance with Judgments. Guarantor represents and warrants as
of the date hereof with respect to itself that it has received no written notice
of any actions, suits or proceedings pending or threatened against or affecting
Guarantor, at law, in equity or before or by any governmental authorities,
which, if resolved in a manner adverse to Guarantor, would have a material
adverse effect on Guarantor’s ability to perform its obligations hereunder; nor
has Guarantor received any written notice that it is in default with respect to
any order, writ, injunction, decree or demand of any court or governmental
authorities, which default remains uncured and would have a material adverse
effect on Guarantor’s ability to perform its obligations under this Guaranty.

12. Authorization and Enforceability; No Conflicts. Guarantor represents and
warrants, as of the date hereof, that it has the full power and authority to
enter into and perform its obligations under this Guaranty and this Guaranty is
a legal, valid and binding instrument, enforceable against Guarantor in
accordance with its terms. Guarantor that is not an individual hereby represents
and warrants as of the date hereof that the execution, delivery and performance
of this Guaranty has been authorized by all proper and necessary actions of
Guarantor. Guarantor represents and warrants, as of the date hereof, with
respect to itself that the consummation of the transactions contemplated hereby
and the performance of this Guaranty has not resulted and will not result in any
material breach of, or constitute a material default under, any mortgage, deed
of trust, lease, bank loan or credit agreement, corporate charter, by-laws,
partnership agreement or other instrument to which Guarantor is a party or by
which Guarantor may be bound or affected.

13. Compliance with Laws. Guarantor represents and warrants as of the date
hereof with respect to itself that Guarantor is in compliance with, and the
transactions contemplated by the Loan Documents and this Guaranty do not and
will not violate any provision of, or require any filing, registration, consent
or approval under, any federal, state or local law, rule, regulation, ordinance,
order, writ, judgment, injunction, decree, determination or



--------------------------------------------------------------------------------

award, including the any Environmental Law presently in effect having
applicability to Guarantor (collectively, the “Laws”), and agrees that Guarantor
will comply in all material respects promptly with all Laws now or hereafter in
effect having applicability to Guarantor.

14. Accuracy of Information; Full Disclosure. Guarantor represents and warrants
as of the date hereof with respect to itself that neither this Guaranty nor any
documents, financial statements, reports, notices, schedules, certificates,
statements or other writings furnished by or on behalf of Guarantor to Bank in
connection with the negotiation of this Guaranty, the Loan Documents or the
consummation of the transactions contemplated thereby, or required herein or by
the other Loan Documents to be furnished by or on behalf of Guarantor, contains
any untrue or misleading statement of a material fact; there is no fact which
Guarantor has knowledge that has not been disclosed to the Bank in writing,
which materially affects adversely any of the property covered by the Mortgage
or the ability of Guarantor to perform this Guaranty.

15. Financial Statements. Guarantor represents and warrants, as of the date
hereof, and covenants with respect to itself as follows:

(a) The most recent financial statements heretofore delivered by Guarantor to
Bank are true and correct in all respects, have been prepared in accordance with
sound accounting principles consistently applied and fairly present Guarantor’s
financial condition as of the date thereof, and no material adverse change has
occurred in the financial condition reflected therein since the date thereof.

(b) Within 120 days after Guarantor’s fiscal year end, Guarantor’s audited
annual financial statements, including consolidated and consolidating
information, prepared by a certified public accountant.

(c) Promptly after a written request therefor, Guarantor shall deliver to the
Bank such other financial data or information as Bank may reasonably request
from time to time

16. Non-Waiver Remedies Cumulative. No failure or delay on Bank’s part in
exercising any right, power or privilege under any of the Loan Documents, this
Guaranty or any other document made to or with Bank in connection with the Loan,
shall operate as a waiver of any such privilege, power or right or shall be
deemed to constitute either Bank’s acquiescence in any default by Borrower or
Guarantor under any of said documents. A waiver by Bank of any right or remedy
under any of the Loan Documents, this Guaranty, on any one occasion shall not be
construed as a bar to any right or remedy which Bank otherwise would have on any
future occasion. The rights and remedies provided in said documents are
cumulative, may be exercised singly or concurrently and are not exclusive of any
rights or remedies provided by law.

17. Transfers of Interests in Loan. Guarantor acknowledges that Bank, at Bank’s
sole discretion, may sell, assign or transfer interests in the Loan, this
Guaranty and the other Loan Documents to one or more participants, purchasers
and/or assignees (collectively, “Participants”) and agrees in connection
therewith, all Loan Documents and other documentation, financial statements,
appraisals and other data, or copies thereof, relevant to



--------------------------------------------------------------------------------

Borrower, Guarantor, the Premises, the Improvements or the Mortgage and Loan
Agreement, may be provided to and retained by any such participant, purchaser or
assignee or prospective participant, purchaser or assignee. Guarantor agrees
that Bank shall have no obligation to give Guarantor written notice of any sale,
assignment or transfer of any interest or participation in the Loan or any part
thereof.

18. Separate Indemnity. Guarantor acknowledges and agrees that the Bank’s rights
(and Guarantor’s obligations) under this Guaranty shall be in addition to all of
Bank’s rights (and all of Guarantor’s obligations) under any indemnity agreement
executed and delivered to Bank by Borrower and/or Guarantor in connection with
the Loan, and payments by Guarantor under this Guaranty shall not reduce any of
Guarantor’s obligations and liabilities under any such indemnity agreement.

19. Severability. Any provision of this Guaranty, or the application thereof to
any Person or circumstance, that, for any reason, in whole or in part, is
prohibited or unenforceable in any jurisdiction shall, as to such jurisdiction,
be ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions of this Guaranty (or the remaining
portions of such provision) or the application thereof to any other person or
circumstance, and any such prohibition or unenforceability in any jurisdiction
shall not invalidate or render unenforceable such provision (or portion thereof)
or the application thereof to any person or circumstance in any other
jurisdiction.

20. Entire Agreement; Amendments. This Guaranty contains the entire agreement of
the parties with respect to the subject matter hereof and supersedes all prior
oral or written agreements or statements relating to such subject matter, and
none of the terms and provisions hereof may be waived, amended or terminated
(except as otherwise expressly provided herein) except by a written instrument
signed by the Person against whom enforcement of the waiver, amendment or
termination is sought.

21. Successors and Assigns. This Guaranty shall be binding upon and shall inure
to the benefit of the Bank and Guarantor and their respective heirs, personal
representatives, successors and assigns. This Guaranty may be assigned by Bank
with respect to all or any portion of the obligations guaranteed hereby, and
when so assigned Guarantor shall be liable under this Guaranty to the
assignee(s) of the portion(s) of the obligations guaranteed hereby so assigned
without in any manner affecting the liability of Guarantor hereunder to the Bank
with respect to any portion of the obligations guaranteed hereby retained by the
Bank.

22. WAIVER OF TRIAL BY JURY. GUARANTOR, AND BY ITS ACCEPTANCE HEREOF, BANK, EACH
HEREBY AGREES NOT TO ELECT A TRIAL BY JURY OF ANY ISSUE TRIABLE OF RIGHT BY
JURY, AND WAIVE ANY RIGHT TO TRIAL BY JURY FULLY TO THE EXTENT THAT ANY SUCH
RIGHT SHALL NOW OR HEREAFTER EXIST WITH REGARD TO THE LOAN DOCUMENTS, OR ANY
CLAIM, COUNTERCLAIM OR OTHER ACTION ARISING IN CONNECTION THEREWITH. THIS WAIVER
OF RIGHT TO TRIAL BY JURY IS GIVEN KNOWINGLY AND VOLUNTARILY BY GUARANTOR AND
BANK, AND IS INTENDED TO ENCOMPASS INDIVIDUALLY EACH INSTANCE AND EACH ISSUE AS
TO WHICH THE RIGHT TO A TRIAL BY JURY WOULD OTHERWISE ACCRUE. GUARANTOR AND BANK
ARE EACH HEREBY AUTHORIZED TO FILE A COPY OF THIS PARAGRAPH IN ANY PROCEEDING AS
CONCLUSIVE EVIDENCE OF THIS WAIVER.



--------------------------------------------------------------------------------

23. ADDITIONAL WAIVERS IN THE EVENT OF ENFORCEMENT. GUARANTOR HEREBY EXPRESSLY
AND UNCONDITIONALLY WAIVES, IN CONNECTION WITH ANY SUIT, ACTION OR PROCEEDING
BROUGHT BY OR ON BEHALF OF BANK ON THIS GUARANTY, ANY AND EVERY RIGHT GUARANTOR
MAY HAVE TO (I) INJUNCTIVE RELIEF, (II) INTERPOSE ANY COUNTERCLAIM THEREIN
(OTHER THAN COMPULSORY COUNTERCLAIMS), AND (III) HAVE THE SAME CONSOLIDATED WITH
ANY OTHER OR SEPARATE SUIT, ACTION OR PROCEEDING. NOTHING HEREIN CONTAINED SHALL
PREVENT OR PROHIBIT GUARANTOR FROM INSTITUTING OR MAINTAINING A SEPARATE ACTION
AGAINST BANK WITH RESPECT TO ANY ASSERTED CLAIM.

24. Governing Law; Submission To Jurisdiction. This Guaranty and the rights and
obligations of the parties hereunder shall in all respects be governed by, and
construed and enforced in accordance with, the laws of the State of
Florida. Guarantor hereby irrevocably submits to the nonexclusive jurisdiction
of any county, state or federal court sitting in the County of Orange over any
suit, action or proceeding arising out of or relating to this Guaranty, and
Guarantor hereby agrees and consents that, in addition to any methods of service
of process provided for under applicable law, all service of process in any such
suit, action or proceeding in any county, state or federal court sitting in the
County of Orange may be made by certified or registered mail, return receipt
requested, directed to Guarantor at the address of its registered agent in the
State of Maryland with copies to the addresses indicated below, and service so
made shall be complete five (5) days after the same shall have been so mailed.

25. Section Headings. Any section headings and captions in this Guaranty are for
convenience only and shall not affect the interpretation or construction hereof.

26. Liability Unaffected by Release. Guarantor or other Person liable upon or in
respect of any obligation hereby guaranteed, may be released without affecting
the liability of any other Guarantor hereunder.

27. Joint and Several Obligations. If more than one Person comprises Guarantor,
then each such Person’s obligations and liability under this Guaranty shall be
joint and several.

28. Notices. Notices shall be given in the manner provided in the Loan Agreement
and with respect to Guarantor at the address set forth below, with a copy of any
such Notice to be given to: Miller, Canfield, Paddock and Stone, P.L.C, 101 N.
Main Street, 7th Floor, Ann Arbor, MI 48104, Attn: Joseph M. Fazio, Esq.

29. Principles of Construction. All references to sections, paragraphs,
schedules and exhibits are to sections, schedules and exhibits in or to this
Guaranty unless otherwise specified. Unless otherwise specified, the words
“hereof,” “herein” and “hereunder” and words of similar import when used in this
Guaranty shall refer to this Guaranty as a whole and not to any particular
provision of this Guaranty. The recitals to this Guaranty shall be



--------------------------------------------------------------------------------

deemed a part hereof and all exhibits and schedules attached hereto, if any, are
incorporated herein by reference for all purposes. Unless otherwise specified,
all meanings attributed to defined terms herein shall be equally applicable to
both the singular and plural forms of the terms so defined and “including” means
including without limitation. Whenever the context requires, each gender shall
include all other genders.

30. Counterparts. This Guaranty may be executed in any number of counterparts,
each of which shall be an original and all of which shall constitute together
but one and the same agreement. Any signature delivered by a party by facsimile
or email transmission shall be deemed to be an original signature hereto.

[NO FURTHER TEXT ON THIS PAGE]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Guarantor has executed this Guaranty or caused this Guaranty
to be duly executed and delivered by its duly authorized official as of the date
first above stated.

 

CITY OFFICE REIT OPERATING PARTNERSHIP, L.P., a Maryland limited partnership By:
  City Office REIT, Inc., a Maryland corporation, its general partner   By:  

/s/ Anthony Maretic

  Name:  

Anthony Maretic

  Its:  

Chief Financial Officer

Address of Guarantor:

c/o City Office REIT, Inc.,

1075 West Georgia St., Suite 2010, Vancouver, British

Columbia

V6E 3C9 Canada